Bullard, J.,

delivered the opinion of the court.
In this case the new Republic of Texas, before its independence was recognized by the government of the United States, but while engaged in hostilities with Mexico, and treated by our government as a belligerent, interposed a claim for the restoration of the schooner Liberty as a public armed vessel of that power, which had been seized under process issued from the Parish Court. Its release and restoration were decreed, and the seizing creditors appealed.
It appears to be a settled principle of international law, as taught by elementary writers, and recognized by the highest judicial authority of the Union, that a public armed vessel of a foreign state at peace with the United States, while enjoying in a friendly manner the hospitality of our waters, *101is exempt from the jurisdiction of the local tribunals. 7 Cranch, 116.
Where the United States has admitted the existence of a civil ^var between, any two foreign powers, whether it has already entered into any diplomatic relations with either, or not, must regard both as belligerents and sovereign powers.
So, while Texas and Mexico were engaged in a civil war, and before the independence of the former was recognized by the United States: Held, that she'’ was to be regarded as a belligerent and sovereign power, and her armed vessels entitled to the hospitality of our waters, without being liable to seizure on the part of creditors, in our local tribunals.
Whether the new state of Texas at the time this claim was set up, and before its independence was acknowledged by the United States, could be regarded as a sovereign power, and entitled to assert such an exemption as is claimed in this case, appeared to us at first a question pf more difficulty. On the one hand, it certainly is not a judicial question, whether Texas be or be not a sovereign power; nor is it strictly a political question to be settled by a different department of the government. On the other hand, it appears equally clear, that when the government of the United States has admitted the existence of a civil war between any two foreign powers, whether it has entered already into any diplomatic relations with either, or not, both must be regarded as belligerents and entitled to all the sovereign rights of war, and consequently may claim from us all the obligations of neutrality. During the protracted struggle between Spain and her American colonies, the United States, long before the independence of the latter was acknowledged, recognized the existence of a civil war, and assumed a neutral attitude in relation to the parties as belligerents. In the case of the Santissima Trinidada, the Supreme Court of the United States held, that all the immunities which may be claimed by public ships in our ports, under the law of nations, must be considered in such a state of things as equally the right of each party to the war, and as such must be recognized by our courts, until congress shall pursue a different rule. 7 Wheaton’s Reports, 283, et seq.
But it is contended, that the authority of the attorney, as agent to represent the new republic is not shown, and that a government can only be represented by a duly accredited' agent. This argument assumes as a principle, that in a case of this kind, the sovereign must make himself a party in the court of the neutral,,and consequently, submit himself to its jurisdiction. But in the case of the Exchange first alluded to, which was that of a French national vessel, the Supreme *102Court entertained the question without requiring the government of France to intervene, and proceeded to pronounce its judgment on a mere suggestion of the attorney general.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be affirmed, with costs.